— In an action to recover damages for personal injuries, etc., defendant Lumex^Jnc., appeals from an order of the Supreme Court, Nassau County (Velsor, J.), entered February 19,1982, which denied its motion to dismiss plaintiffs’ breach of warranty cause of action. Order affirmed, without costs or disbursements, and without prejudice to renewal of the motion on the trial of this action. While defendant Lumex, Inc., contends that the operative events relative to the breach of warranty cause of action occurred prior to the effective date of the amendment to section 2-318 of the Uniform Commercial Code (L 1975, ch 774), a finding to this effect cannot be made on this record (see McKay v Jefmar Wash & Dry, 84 AD2d 576; see, also, Martin v Dierck Equip. Co., 43 NY2d 583, 589-590). Mollen, P. J., Damiani, Thompson and Gulotta, JJ., concur.